AMUNDSON, Justice
(concurring in part and dissenting in part).
The trial court in Finding of Fact 18 adopted and incorporated the findings of the Administrative Law Judge (ALJ) assigned to hearing the matter by the PUC. These findings specifically state that Janeo had carried its burden in showing public convenience and necessity for serving entities owned by Janeo shareholders and their related companies. The trial court did not address this portion of the ALJ decision. The decision of the PUC did not differentiate between granting the permits for service to the general public and granting permits for service to these other entities. I would therefore remand this aspect of the case back to the trial court for a ruling on the specific finding, since to leave it unanswered seems inconsistent to this writer.
The AU proposed decision and order submitted to the PUC found from the evidence: (1) the granting of the requested permits would adversely affect existing service; (2) present services provided by permit holders was adequate; and (3) Janeo would not base drivers or equipment in the areas applied for to meet the day-to-day needs of the public. The PUC, when ruling on the application, did not address these findings so that the record is void of any rationale on the part of the PUC as to why these findings of their AU were in error. Such findings from the hearing officer certainly lead to only one conclusion; namely, the granting of these permits would not be inconsistent with public necessity. Mid*760west Motor Express, Inc., Bismarck v. South Dakota Pub. Utils. Comm’n, 431 N.W.2d 160 (S.D.1988). The record in this case certainly does not disclose a clearly erroneous decision having been made by the trial court on the statewide permits being requested by Janeo. Conrad v. City of Rapid City, 391 N.W.2d 682 (S.D.1986). I, therefore, concur in the majority’s holding on the issuance of the permits by the PUC. As stated above, the evidence would sustain the issuance of the permits for the carriers of Janco’s or its controlled entities’ livestock.
I am authorized to state that Justice SABERS joins in this concurrence in part and dissent in part.